MR. JUSTICE ADAIR:
I dissent.
By amended complaint filed April 17, 1954, in the district court for Petroleum County, Montana, the plaintiff, John Jr. Hughes sought to establish a completed binding contract resting in parol and to compel the defendants, R. M. Melby and Eli, husband and wife and their son, William Melby, to perform the alleged completed and binding oral contract by selling and transferring to the plaintiff, John Jr. Hughes, a 3,560 acre ranch situate in Petroleum County and owned by the de*424fendant Melbys. The plaintiff also sought to recover from the Melbys judgment in the sum of $10,000 as damages alleged to have been suffered by the plaintiff, John Jr. Hughes, “as the consequence of defendants’ refusal to deliver possession of said premises to the plaintiff on April 1, 1954.”
Attached to plaintiff’s amended complaint, and made a part thereof, are two exhibits, the one being designated as Exhibit A and the other as Exhibit B.
Exhibit A. Plaintiff’s Exhibit A is a written listing agreement obtained by one E. P. Carnell, a real estate agent, from the defendants, R. M. Melby and Eli Melby, his wife. Such listing agreement reads:
“APPOINTMENT OP AGENT
“I hereby appoint E. F. Carnell of Lewistown, Montana, whose office is located in said City and State, my agent with the exclusive right to sell the following property:
“My ranch property on Flatwillow T. 12-N, R. 26-E,
“Petroleum County, Montana (3560 acres, more or less)
“For the sum of $105,000.00, including 5 stacks of hay on Pike Creek.
“Conditions and terms of the sale are as follows:
“29 Percent cash, balance 10 annual payments at 5 % interest by November 15th, possession of land April 1, 1954, seller reserve % land owner’s royalty. Transfer all water rights and grazing rights in District, seller pay 1953 taxes.
“And I agree to furnish a title as outlined in the following paragraph A.
“A. An abstract of title showing a good merchantable title to said property together with a warranty deed properly executed.
“Said sale may be made for a less amount if hereafter authorized by me; you are further authorized to receive a deposit on the sale price. I agree to pay a commission of $5,-000.00 on the sale price and the commission shall be payable as soon as the sale is made and a down payment has been made, or sale price paid in full at the time of sale, and, or *425as soon as a binder fee has been collected on the sale, whichever be first.

“This authorization is to remain in effect and full force for 10 days.

“Dated at Lewistown, Montana this 24th day of September, 1953.
“R. M. Melby
“Eli Melby”
Emphasis supplied.
'’The only person mentioned in the above writing is E. E. Carnell, the real estate agent, but he did not sign the instrument. The only persons who affixed their signatures to the writing above quoted were the defendants, R. M. Melby and Eli Melby, his wife.
The listing agreement evidences a deal made by the real estate agent, E. F. Carnell, with Mr. and Mrs. R. M. Melby for the listing with Carnell of the 3,560 acre ranch owned by the Melbys and situate in Petroleum County. Such deal was strictly by and between Carnell on the one hand and R. M. Melby and wife on the other hand. The plaintiff, John Jr. Hughes, is not a party to nor is he even mentioned in the listing agreement, Exhibit A. There was and is no privity of contract as between the plaintiff Hughes and the defendants Melby.
Exhibit B. On the same day that E. F. Carnell, the real estate agent, procured the above listing agreement from Mr. and Mrs. Melby, he, Carnell, contacted the plaintiff, John Jr. Hughes, and allowed Hughes to read the listing agreement, Exhibit A, which Carnell had obtained from the Melbys, whereupon the plaintiff Hughes immediately and on the same day signed and delivered to E. F. Carnell the written notice or memorandum, being Exhibit B herein, which reads:
“To E. F. Carnell, agent and broker, for the sale of the Melby lands as per listing.
“I, John Jr. Hughes, have read the Listing Agreement covering the Melby ranch in Petroleum County, Montana, and *426I hereby agree to Purchase the same and pay for the said lands in accordance with the said listing agreement and I deposit herewith with you the sum of Ten Thousand Dollars ($10,000.00) as a binder payment and as an evidence of good faith and I will go through with the contract in accordance with the listing agreement signed by Mr. and Mrs. Melby, with you as agent.
“Dated this 24th day of September, 1953.
“John Jr. Hughes”
Emphasis supplied.
The notice so addressed to E. F. Carnell and subscribed by the plaintiff, John Jr. Hughes, evidences a deal made by and between the real estate agent Carnell and the plaintiff Hughes. No defendant herein is a party to plaintiff’s written notice, Exhibit B, nor is such notice addressed to the Melbys. There was and is no privity of contract as between the plaintiff Hughes and the defendants Melby.
The written notice, Exhibit B, subscribed by the plaintiff Hughes repeatedly refers to Exhibit A, supra, as a Listing Agreement, and that is precisely what it is, being the same form of listing agreement and, procured by the same real estate agent, E. F. Carnell, as was involved in the most recent case of Ward v. Mattuschek, 134 Mont. 307, 330 Pac. (2d) 971.
The concluding sentence of the above-quoted listing agreement, Exhibit A, reads: “This authorization is to remain in effect and full force for 10 days.” Such listing ágreement is not acknowledged, hence it may not be recorded. R.C.M. 1947, section 73-105. It does not constitute a power of attorney. It does not authorize the real estate agent Carnell to execute or deliver in the names of the defendants Melby any contract for sale and purchase or any deed of conveyance. It is purely and simply a unilateral listing agreement obtained from the landowners by the real estate agent. It evidences a deal wherein the Melbys have listed their 3,560 acre ranch with the real estate agent and wherein the Melbys agree to pay the real estate agent “a commission of $5,000.00 on the sale price * * * *427as soon as the sale is made and a down payment has been made * * * or as soon as a binder fee has been collected on the sale, whichever be first.” However, no authority is given the real estate agent to execute any deed of conveyance or any contract of sale. The land is the property of the Melbys and it is from them and not from the realtor Carnell that any contract of sale or any instrument of conveyance must come.
The payment of a stipulated purchase price of and in itself will not remove a contract for the sale of real property from the operation of the statute of frauds. See Boulder Valley Ditch Mining & Milling Co. v. Farnham, 12 Mont. 1, 29 Pac. 277; Ducie v. Ford, 8 Mont. 233, 19 Pac. 414, affirmed 138 U.S. 587, 11 S. Ct. 417, 34 L. Ed. 1091.
The record before this court wholly fails to show that the plaintiff, John Jr. Hughes, ever, at any time, took possession of the lands and premises mentioned and listed in the listing agreement.
The payment by the plaintiff Hughes to the real estate agent Carnell, of a down payment to apply on the purchase price of the lands and premises does not constitute sufficient past performance to remove the transaction from the operation of the statute of frauds. See Dineen v. Sullivan, 123 Mont. 195, 213 Pac. (2d) 241.
To remove the transaction from the operation of the statute of frauds it is essential in this jurisdiction that there be both payment and also possession of the lands and premises by the buyer. Shaw v. McNamara & Marlow, Inc., 85 Mont. 389, 278 Pac. 836; Wright v. Brooks, 47 Mont. 99, 130 Pac. 968; Wilburn v. Wagner, 59 Mont. 386, 196 Pac. 978; Milwaukee Land Co. v. Ruesink, 50 Mont. 489, 148 Pac. 396.
In Dineen v. Sullivan, 123 Mont. 195, 198, 201, 205, 213 Pac. (2d) 241, 242, supra, this court said:
“This court has said that the note and memorandum must, contain the essentials of the contract so that they may be ascertained from the writing without a resort to oral evidence. * * *
“ ‘In like manner the promises of both the parties so far-*428as they are executory, must all be included in the memorandum —whether it be one or more writings — so that parol evidence shall not be necessary to ascertain anything which the parties have undertaken to do or to omit. Every written contract presupposes a prior verbal agreement which it embodies — in fact, the writing is the evidence of the agreement, and not the essence of it. The memorandum, in order to satisfy the statute of frauds, must contain all the stipulations and undertakings of the verbal bargain. If any of these stipulations are omitted, then the memorandum — although the facts which it does contain might, by themselves, make a complete contract — is not a note or memorandum of the agreement as required by the statute, and cannot be enforced at law or in equity.’ Pomeroy’s Work, Specific Performance of Contracts (3rd Ed. 1926), section 91, page 225. (Emphasis supplied.)
“Professor Williston in 2 Williston on Contracts, Rev. Ed., 1645, section 575, states: ‘So, although the contract appearing in the memorandum seems to be complete upon its face, if, in fact, there were additional terms, the memorandum is insufficient because the memorandum must state the essential terms of the oral contract. Thus, if there is a warranty, or a condition of approval by the buyer, or a term of credit, or security, or if the place or time of delivery or payment is agreed upon, these must be included in the memorandum.’ (Emphasis supplied.)
“Since the amended complaint shows upon the face thereof that the memorandum of agreement, signed by Mr. Wine and Mr. and Mrs. Sullivan, does not contain all the essentials of the oral contract and agreement and such essentials cannot be ascertained without resort to oral evidence, such memorandum is sufficient to constitute the note or memorandum required by Montana statutes, and such oral contract and agreement cannot be enforced, in law or in equity, and the lower court’s action, in sustaining the demurrer to the complaint and in dismissing the action was correct and is hereby affirmed.”
*429The parties to the listing agreement were Mr. and Mrs. Melby who signed the agreement and E. F. Carnell, the real estate agent, who solicited and procured the agreement, but who did not sign it. Should the Melbys breach or rescind the listing agreement all that Carnell stood to lose thereby would be the amount of the real estate agent’s commission provided for in the agreement. Carnell would not be entitled to specific performance nor would he be entitled to judgment for $10,000 as damages suffered by reason of not being allowed to acquire the grazing lands and feed that would have accompanied a sale and change of possession of the property.
In my opinion, the plaintiff Hughes has no valid or enforceable contract with the Melbys who own the ranch and premises here involved, and he has no right of action against the Melbys for either specific performance or for $10,000 as damages because of being unable to acquire the Melbys’ ranch and there graze and feed his cattle.
Mr. and Mrs. Melby should not be compelled by court to make an involuntary conveyance of their home and ranch nor should they be made to respond in damages to the plaintiff Hughes for failing to deliver to him a deed to their home.
In my opinion the plaintiff, John Jr. Hughes, has no provable or valid contract for the purchase of the Melby ranch, and the decision and judgment rendered by the learned district judge who presided at the trial of the case in the district court should be affirmed.